Case 1:19-cv-00109-SM Document 48-9 Filed 05/18/20 Page 1 of 2




         Exhibit 9
                   Case 1:19-cv-00109-SM Document 48-9 Filed 05/18/20 Page 2 of 2
From: Adam J. Knowlton-Young
Sent: Tuesday, September 05, 2017 11:11 AM EDT
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Anne B. Hudak (Anne.B.Hudak@dartmouth.edu) <Anne.B.Hudak@dartmouth.edu>; Kristi L. Clemens
<Kristi.L.Clemens@dartmouth.edu>; Katharine R. Strong (Katharine.R.Strong@dartmouth.edu)
<Katharine.R.Strong@dartmouth.edu>; Laurie Welch <laurie.welch@dartmouth.edu>; Adella-Marie G. Cloutier <Adella-
Marie.G.Cloutier@dartmouth.edu>
Subject: RE: Judicial Affairs Hearing Inquiry
Attachment(s): "Anderson, M. '18 - Allegation Packet.pdf"
Good morning Mark,

I am glad you thought to email prior to arriving on campus for classes. Your case needs to be resolved prior to you returning to
campus. You still need to go through the COS hearing whatever the outcome of your court process. The last communication we
had with you was back in May (communication copied into this message) where you were provided an extension to complete and
return your Statement of Understanding (SOU) with the understanding that you needed to resolve your COS case prior to returning
to Dartmouth.

Your SOU and allegation packet is attached with this email. Once you complete and return this SOU we can move ahead with next
steps in resolving your case, including scheduling a hearing date. If you need a full COS hearing you will be assigned the first
available hearing date in September.

Our office did not receive any documentation from your attorney regarding your court case. If this is something you would like us to
have please send it along ASAP via email or fax (fax number is in the signature line).

If you have any questions please be in touch with our office or your Undergraduate Dean.

Sincerely,
Adam


___________________________________________________
Adam Knowlton-Young
Judicial Affairs, https://www.dartmouth.edu/judicialaffairs/
Dartmouth College
5 Rope Ferry Road, Rm 204
Phone: 603-646-3482
Fax: 603-646-0421



Good Afternoon, Mark –
Thanks for your email. I cannot allow you an indefinite delay on responding to the allegations while continuing as a student at
Dartmouth. You may finish out the Spring term, but you will need to resolve the judicial case prior to returning to Dartmouth.
If you have any questions, please reach out to our office or your Undergraduate Dean.
Sincerely,

Katharine R. Strong | Dartmouth College
Interim Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421




From: Mark I. Anderson
Sent: Thursday, May 18, 2017 1:32 PM
To: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Request

Dear Katharine Strong,

I’m writing to ask for a delay in my judicial proceedings here at Dartmouth until after I have completed my court proceedings
outside of Dartmouth. My lawyers have told me not to discuss my case with anyone, and therefore I feel I would be violating
their advice by filling out the statement of understanding. I am happy to stay in contact with you in regards to where things
stand in terms of my process outside of Dartmouth if I am allowed this delay. Thank you for your time and consideration.

Best wishes,
Mark Anderson




                                                                                                                    DARTMOUTH000260
